        Case 7:20-mj-08578-UA Document 5 Filed 08/13/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                        X:

 UNITED STATES OF AMERICA,                                       CONSENT TO PROCEED BY
                                                                 VIDEO OR TELE CONFERENCE
                      -against-


Fortes/ Ramon
                      Defendant(s).
                                                       -X


Defendant Portes/ Ramon hereby voluntarily consents to participate in the following
proceeding via F<3 videoconferencing or 1>3 teleconferencing:


       Initial Appearance Before a Judicial Officer


D Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
       Indictment Form)


D Guilty Plea/Change of Plea Hearing

D Bail/Detention Hearing

D Conference Before a Judicial Officer - Assignment of Counsel




Is I R^o. K-4-$                                        /s/ Maragret M. Shalley_
Defehdant's Signature (J^ ^^-i-$;^                    Defendant's Counsel's Signature
(Judge may obtain verbal coi4se?it on
Record and Sign for Defendant)

 Ramon Fortes                                           Margaret M. Shalley
Print Defendant's Name                                Print Counsel's Name



This proceeding was conducted by reliable video or

      I ^ |'z-^
                                                      ••^k^-Brs^nct Judge/U.S. Magistrate Judge
